Citation Nr: 1300079	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an increased initial rating for the neurological manifestations of a lumbar spine disability in the right lower extremity, rated 10 percent prior to November 29, 2010, 20 percent from November 29, 2010, to October 18, 2011, and 40 percent as of October 19, 2011. 

3.  Entitlement to an increased initial rating for a lumbar spine disability, rated 10 percent prior to November 29, 2010, and a rating higher than 20 percent thereafter. 

4.  Entitlement to an initial rating higher than 10 percent for bilateral varicose veins.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1978, January 1991 to September 1991, and April 2003 to March 2004, with additional service with the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2006 and January 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension, and granted service connection for a lumbar spine disability, effective April 1, 2004.  An October 2007 rating decision increased the Veteran's lumbar spine rating from 0 percent to 10 percent, and assigned a separate 10 percent rating for neurological manifestations in right lower extremity.  A January 2012 rating decision increased the Veteran's disability rating for orthopedic manifestations of a lumbar spine to 20 percent, effective November 29, 2010.  That rating decision also increased the Veteran's disability rating for right lower extremity radiculopathy to 20 percent from November 29, 2010, to October 18, 2011, and assigned a 40 percent disability rating effective October 19, 2011.  However, as those increases do not represent a total grant of benefits sought, the claims for increased ratings for a lumbar spine disability and right lower extremity radiculopathy remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Finally, the January 2012 rating decision also granted service connection for varicose veins, and assigned a 10 percent disability rating effective April 1, 2004.  The Veteran appealed for a higher rating. 

The issue of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is needed prior to the disposition of the Veteran's claims. 

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

Initially, the Board notes that a preliminary review of the claims file indicates that additional development is required as it appears that the record is incomplete.  Pursuant to the August 2010 Board remand directives, private treatment records relevant to the claims on appeal were associated with the claims file and a VA medical examination and opinions were obtained.  Thereafter in February 2012, the Veteran's representative submitted a signed statement indicating that a supplemental statement of the case had been received and the Veteran did not have any additional evidence regarding the appeal.  However, the record, including the claims file and the Virtual VA paperless electronic file, does not contain a supplemental statement of the case addressing the issues on appeal since the most recent statement of the case in October 2007.

A January 2012 rating decision increased the Veteran's disability rating for orthopedic manifestations of a lumbar spine to 20 percent, effective November 29, 2010.  That rating decision also increased the Veteran's disability rating for right lower extremity radiculopathy to 20 percent from November 29, 2010, to October 18, 2011, and assigned a 40 percent disability rating effective October 19, 2011.  However, as those increases do not represent a total grant of benefits sought, the claims for increased ratings for a lumbar spine disability and right lower extremity radiculopathy remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Significantly, it remains unclear that the private treatment records associated with the claims folder following the August 2010 remand, which show treatment for the Veteran's lumbar spine disability and right lower extremity radiculopathy from 2006 to 2011, were considered by the AOJ.  

Because no supplemental statement of the case dated subsequent to the August 2010 Board decision is of record, and there is no indication that there has been a total grant of benefits sought on appeal, the record appears to be incomplete.  Therefore, the Board finds an attempt to associate any supplemental statement of the case that may have been issued subsequent to the August 2010 Board remand is necessary before any appellate review can be conducted. 

Next, in its August 2010 remand, the Board determined that it was unclear whether the Veteran's hypertension was caused or aggravated by his active duty for training or inactive duty for training periods, and the Board requested that the Veteran's service personnel records and reserve service personnel records should be obtained and associated with the claims file.  There is evidence of record that a request for Reserve records was made.  Where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance, and further remand is mandated.  Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, a January 2012 rating decision granted service connection for bilateral varicose veins, and assigned a 10 percent disability rating effective April 1, 2004.  Subsequently, in November 2012, the Veteran's representative expressed disagreement with the rating assigned and appealed for a higher rating.  The Board finds that statement, which expresses disagreement with the adjudication of the issue and a clear intent to appeal, constitutes a timely notice of disagreement with the January 2012 rating decision.  38 C.F.R. § 20.201 (2012).  However, it does not appear that the RO has issued a statement of the case in response to the Veteran's November 2012 notice of disagreement.  Therefore, the Board is required to remand the issue of entitlement to an initial rating higher than 10 percent for bilateral varicose veins, for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to an initial rating higher than 10 percent for varicose veins.  Inform the Veteran of his appeal rights and that he must perfect a timely appeal for the issue to be considered by the Board.  If he perfects an appeal, return the case to the Board.

2.  Request the Veteran' service personnel records and reserve service personnel records from the National Personnel Records Center (NPRC), or other appropriate storage facility.  The records should be associated with the claims file.  All efforts to obtain records should be fully documented. 

3.  Associate with the claims folder any supplemental statement of the case that may have been issued following the August 2010 Board remand, which at present is missing from the claims folder.  

4.  After the above development is completed, readjudicate the claims for entitlement to service connection for hypertension, the claims for increased ratings for a lumbar spine disability and right lower extremity radiculopathy, and the claim for entitlement to a TDIU, with consideration of the evidence added to the record since the October 2007 statement of the case.  If any benefit sought remains denied, issue a Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

